Ehrlich, C. J.
The trial judge properly submitted to the jury the question whether the §80 referred to in the answer was reserved, and taken by the plaintiff for the loan and forbearauce of the money, or whether it was not to pay for the trouble and labor in investigating the value of the securities offered, and in raising the money. The jury found in favor of the plaintiff, thereby negativing all idea of usury. We think the verdict was right, and, as no errors were committed on the trial, the judgment appealed frpm must be affirmed, with costs.